PER CURIAM.
The appellant was found guilty by a jury of the crime set forth in Section 893.13, Florida Statutes (1975), which prohibits, except as to authorized persons, the selling, delivery or possession with intent to sell of a controlled substance. On this appeal from judgment and sentence, the appellant contends that the trial court erred in admitting into evidence a statement by the purchaser of the heroin that the defendant offered to sell him more heroin. Appellant was found guilty on three counts for three separate transactions. It is appellant’s contention that the evidence was of a collateral crime and was not admissible under Williams v. State, 110 So.2d 654 (Fla.1959). Inasmuch as the defendant was charged on each count not only with a complete sale but also with possession with intent to sell, as is permitted by Fla.R.Crim.P. 3.140(k)(5), the admitted evidence was material to the charge for which the defendant was tried.
Affirmed.